PER CURIAM.
Affirmed. See Pino v. District Ct. of App., Third Dist., 604 So.2d 1232, 1233 (Fla.1992)(mandamus is not appropriate where the petitioner has other legal methods for obtaining relief); Williams v. Schulman, 721 So.2d 1244, 1245 (Fla. 4th DCA 1998)(petitioner not entitled to mandamus where an adequate remedy at law was available); Miami-Dade County v. Palmetto Bay, 744 So.2d 1076, 1077 (Fla. 3d DCA 1999)(whether to “move forward towards authorizing incorporation” is a “discretionary political decision”).